       Case: 5:20-cv-00877-BYP Doc #: 5 Filed: 06/10/20 1 of 2. PageID #: 19




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

COURTNEY MIZER                                 )
2168 Kevin Court NE                            )
New Philadelphia, OH 44663                     )
                                               )
       Plaintiff,                              )
                                               )    Case No. 5:20-cv-00877-BYP
       v.                                      )
                                               )
QUALIA COLLECTION SERVICES                     )
1444 N McDowell Boulevard                      )
Petaluma, CA 94954                             )
                                               )
       Defendant.                              )

                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, COURTNEY MIZER, (“Plaintiff”), through her attorney, Jack S. Malkin, Esq.,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case, with

prejudice, against Defendant, QUALIA COLLECTION SERVICES.




                                     RESPECTFULLY SUBMITTED,



June 9, 2020                         By:_/s/ Jack S. Malkin_____
                                            Jack S. Malkin, Esq.
                                            Ohio Bar Number: 0034018
                                            20600 Chagrin Blvd., Suite 750
                                            Shaker Heights, OH 44122
                                            Tel: 216-751-7708
                                            jmalkin23@hotmail.com
                                            Attorney for Plaintiff




                                               1
       Case: 5:20-cv-00877-BYP Doc #: 5 Filed: 06/10/20 2 of 2. PageID #: 20




                                   CERTIFICATE OF SERVICE


       I certify that on June 9, 2020, a true and correct copy of the foregoing document was

electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

system to all counsel of record.


                              By: /s/ Jack S. Malkin
                                     Jack S. Malkin




                                                2
